785 F.2d 309
40 Fair Empl. Prac. Cas. (BNA) 984
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.RAYMOND ALBERT KLAUSING, Plaintiff-Appellant,v.WHIRLPOOL CORPORATION, Defendant-Appellee.
85-3596
United States Court of Appeals, Sixth Circuit.
1/17/86

ORDER
BEFORE:  JONES, WELLFORD and NELSON, Circuit Judges.


1
This matter is before the Court upon defendant's motion to dismiss the appeal of plaintiff.  Plaintiff has not filed a response.


2
On June 25, 1985, the district court granted the defendant partial summary judgment on one of the two allegations plaintiff set forth in his complaint.  The partial summary judgment was granted on the ground that plaintiff's cause of action under the Age Discrimination Employment Act, 29 U.S.C. Sec. 621 et seq., for a demotion which occurred on April 1, 1977, is barred by the applicable limitations period.


3
There remains to be litigated count two of plaintiff's complaint, which alleges another occurrence of defendant violating the Age Discrimination Employment Act and retaliation against plaintiff by defendant for his initiation of another Age Discrimination Employment Act action in 1980.


4
The granting of a partial summary judgment is not a final judgment which would be appealable pursuant to 28 U.S.C. Secs. 1291 or 1292.  Liberty Mutual Insurance Co. v. Wetzel, 424 U.S. 737, 744, 96 S. Ct. 1202, 1206, 47 L. Ed. 2d 435 (1976); Rudd Construction Equipment Co. v. Home Insurance Co., 711 F.2d 54, 56 (6th Cir. 1983); Oak Construction Co. v. Huron Cement Co., 475 F.2d 1220, 1221 (6th Cir. 1973).


5
It is ORDERED that the motion is hereby granted.